EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-9 are allowable. Claims 5-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-J, as set forth in the Office action mailed on November 30, 2020, is hereby withdrawn and claims 5-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings filed April 22, 2021 have been approved by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, while Oshiumi et al disclose a control system for a hybrid vehicle (see Figure 1} comprising; an engine 1; a first motor 3 that controls a speed of the engine (see column 3 lines 18-20); a second motor 18 that applies a brake torque to drive wheels when regenerating energy (see column 3 lines 59-84); and an electric storage device 22 that is electrically connected to the first motor 3 and the second motor 18, wherein the control system (see Figure 1} is configured to decelerate the hybrid vehicle by controlling the second motor 18 to generate the brake torque while controlling the first motor 3 to reduce a speed of the engine 1 (see column 4 lines 33-39 and lines 52-56), the control system comprises a controller 23 that controls the engine 1, the controller 23 is configured to select a control mode of the engine 1, one mode being a low-power mode S7 in which the hybrid vehicle is decelerated in response to a decelerating operation by reducing a torque and a power of the engine 1 at a predetermined rate while generating the brake torque by the second motor 18 (see column 7 lines 30-52), upon further reconsideration by the examiner and based on an interview with applicant conducted on April 15, 2021, Oshiumi et al do not disclose a "high-power mode in which the hybrid vehicle is decelerated in response to the decelerating operation by reducing the torque and the power of the engine at a rate slower than the predetermined rate of the low-power mode while generating the brake torque by the second motor" as claimed. 
In other words, as stated in applicant’s remarks filed April 22, 2021, an object of Oshiumi et al. is to provide a hybrid vehicle control system configured to reduce frequency of establishing a braking force by operating an engine to suppress discomfort. To that end, when decelerating the vehicle under a condition that the battery is not fully charged, the control system of Oshiumi et al. is configured to control the SOC level of the battery 22 by selecting an operating mode of the vehicle from: IMG mode in which only a second motor 18 is operated to serve as a generator for regenerative braking (step S4 of Fig. 1); and 2MG mode in which a first motor 3 serving as a motor, and the second motor 18 serving as a generator are operated for power circulation therebetween (step S6 of Fig. 1). In the IMG and 2MG modes, as shown in Fig. 3 and Fig. 4, both a rotational speed Ne and a torque Te of the engine 1 are "0". (Also see Oshiumi et al. col. 6, lines 12-13.) In addition, under a condition that the battery 22 is almost fully charged (i.e., the SOC level is higher than the second threshold level al), the engine is rotated compulsory or passively to generate the engine braking force (step S7 in Fig. 1).
Upon further reconsideration by the examiner and as discussed in the interview held April 15, 2021, the IMG mode and the 2MG mode (steps S4 and S6) of Oshiumi et al. do not correspond to Applicant's claimed "high-power mode." As described above, the rotational speed Ne and the torque Te of the engine are 0 in both the IMG and 2MG modes, as shown in Figs. 3 and 4. Oshiumi et al. thus does not disclose Applicant's by reducing the torque and the power of the engine at a rate slower than the predetermined rate of the low-power mode while generating the brake torque by the second motor." Oshiumi et al. does not disclose different rates of change in reducing the engine torque and power with respect to the modes of steps S4, S6 and S7.
It is for all these reasons that applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        06/16/21